Title: To George Washington from Nathanael Greene, 15 February 1781
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Camp Irwin’s ferry on the Dan river Feb. 15th 1781.
                        
                        I wrote Your Excellency at Guilford Court House, giving you an account of our situation and of the measures
                            devised by The Council of War. Since which we have been manouvering constantly in the face of the enemy, who pressed our
                            rear every day. Finding our numbers and condition so unequal to the enemy that it would be too hazardous to Risque a
                            general action, and being pressed in point of time to get off our stores and baggage, notwithstanding I had ordered it to
                            file off for Hillsborough when the Army began their march from Pedee, and the stores from Hillsborough to cross the
                            Roanoke the moment I could satisfy myself that it was the intention of Lord Cornwallis to penetrate the upper Country, to
                            gain time to effect this business, as well as give the Militia an opportunity to collect, I found it necessary to form as
                            strong a covering party as possible which was commanded by Col. Williams who had orders to keep as near the
                            enemy as he could without exposing the party too much and retard their march all in
                            his power his conduct upon the occasion does him the highest honor. Lord Cornwallis has
                            been at our heels from day to day ever since we left Guilford and our movements from thence
                            to this place have been of the most critical kind; having a river in our front, and the enemy in our rear. But happily we
                            have crossed without the loss of either men or Stores. Much credit is due to Lt Col. Carrington on this
                            occasion. The enemy are on the other side of the river and as it is falling, I expect it will be
                            fordable before night.
                        The fords are so numerous, and the enemy lays in such an advantageous situation for crossing that it would be
                            folly to think of defending thence, as it would reduce our force to small parties
                            which might prove our ruin. The miserable situation of the troops for want of clothing has rendered the march the most
                            painfull imaginable, several hundreds of the Soldiers tracking the ground with their bloody feet. Your feelings for the
                            suffering soldiers had you been here, must have been pained upon the occasion.
                        The enemy’s movements have been so rapid and the Country under such terror that few or no
                            Militia have joined us, and the greater part we had have fallen off.
                        Inclosed I send your Excellency the strength of the British Army, which you will see is much stronger than I
                            had calculated upon in my last. This account I believe may be depended upon. Tho’ I have not a shilling of money to obtain
                            intelligence, notwithstanding my application to Maryland for money for this particular service, and your Excellency knows
                            that good intelligence is the Soul of an Army and ought to govern all it’s movements.
                        I have done every thing to call out the Militia of the upper country, and have kept Governors Nash and
                            Jefferson as regularly advised of the state of matters as time and circumstances would permit. Nothing is yet done to give
                            us effectual support and I am not a little apprehensive that it is out of the power of Virginia & North Carolina
                            to afford it.
                        I must repeat again what I have said in several of my letters; That I fear nothing can save the Southern
                            States but a good regular Army, and I am more confirmed of the importance of the Cavalry upon this occasion than ever I
                            have been, tho’ strongly impressed with it before.
                        Should Lord Cornwallis cease his pursuit after this army I imagine he will file off for Hallifax, and
                            endeavour to establish a post there; to prevent which I have sent Col. Kosciusko to fortify it. That position would
                            greatly awe Virginia and almost totally subject N. Carolina. If we can prevent his taking post there,
                            and oblige him to fall down into the lower Country, he will reap little advantage from his movements. I wish it were in my
                            power to give your Excellency more flattering accounts from this quarter; but I fear unless reinforcements come from the
                            Northward, this will prove a looted Country. However my utmost cautions shall be continued to save
                            these States and shall be happy if my conduct meets with your approbation as my situation affords me no prospect of
                            personal glory.
                        Lt Col. Lee made a charge upon the enemy’s advanced party a few days since and cut off the greater part of
                            them, a Captain and several privates were made prisoners. The enemy move with great caution though with great rapidity,
                            frequently performing marches of 30 Miles a day: My self and my Aids are almost worn out with fatigue, which prevents my
                            giving you more frequent and particular accounts of our movements.
                        Our Army are in good spirits notwithstanding their sufferings and excessive fatigue.
                        I have had no further accounts from Wilmington or the Baron Steuben since I wrote. I am, with great respect
                            Your Excellency’s Most Obedient Humble Servant
                        
                            Nathl Greene
                        
                     Enclosure
                                                
                            
                                January 6th 1781
                            
                            Memorandum of the Corps under the Command of Lord Cornwallis in S. Carolina
                            
                                
                                     
                                    23d British Regt
                                     
                                    300
                                     
                                    Tarltons command is
                                
                                
                                    
                                    33d do
                                    
                                    300
                                    
                                    occasionally increased
                                
                                
                                    
                                    1st Battalion
                                    
                                    200
                                    
                                    by mounting the 71st
                                
                                
                                    
                                    Tarlton’s Infantry
                                    
                                    170
                                    
                                    and the 63d Regiments.
                                
                                
                                    
                                    Cavalry
                                    
                                    170
                                    
                                    
                                
                                
                                    
                                    At Head Quarters
                                    
                                    1280
                                    
                                    
                                
                                
                                    
                                    63d British Regt
                                    
                                    100
                                    
                                    The 63d Regt are
                                
                                
                                    
                                    64h do do
                                    
                                    320
                                    
                                    mounted.
                                
                                
                                    
                                    Irish Volunteers
                                    
                                    380
                                    
                                    
                                
                                
                                    
                                    Hambleton’s Corps
                                    
                                    240
                                    
                                    
                                
                                
                                    
                                    Inne’s S.C. Royalists
                                    
                                    100
                                    
                                    
                                
                                
                                    
                                    Harrison’s Corps
                                    
                                    120
                                    
                                    
                                
                                
                                    
                                    At Camden
                                    
                                    1360
                                    
                                    
                                
                                
                                    
                                    Crugher’s and Allen’s Corps
                                    
                                    250
                                    
                                    
                                
                                
                                    
                                    At Ninety Six
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Major Tenpenny’s detacht
                                    
                                    80
                                    
                                    This post is said to be
                                
                                
                                    
                                    At George Town.
                                    
                                    
                                    
                                    reinforced to 300 men.
                                
                                
                                    
                                    Hine’s & another Hessian
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    Regt
                                    
                                    650
                                    
                                    
                                
                                
                                    
                                    In Garrison at C. Town and Nelson’s ferry.
                                
                                
                                    
                                    Brigade of Guards
                                    
                                    720
                                    
                                    
                                
                                
                                    
                                    Watson’s detachment
                                    
                                    450
                                    
                                    The Dragoon horses were
                                
                                
                                    
                                    17th British Regt
                                    
                                    100
                                    
                                    thrown overboard in a
                                
                                
                                    
                                    DuBois Hessian Regt
                                    
                                    450
                                    
                                    storm coming from
                                
                                
                                    
                                    One troop of 17th Drag.
                                    
                                    35
                                    
                                    Virginia
                                
                                
                                    
                                    Hessian Yagers
                                    
                                    80
                                    
                                     1835.
                                
                                
                                    
                                    Under Genl Leslie at Camden
                                    
                                    
                                    
                                    
                                         
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    5,455.
                                
                                
                                    
                                    They have near 1400 Milita in Arms at this different posts.
                                
                                
                                    
                                    An estimate of the Enemies force advanced with Lord Cornwallis
                                
                                
                                    
                                    Genl Leslies brigade of Hessians
                                    
                                    1000
                                    
                                    
                                
                                
                                    
                                    Genl Oharas of the Guards
                                    
                                    600
                                    
                                    
                                
                                
                                    
                                    Lt Colonel Webster, consisting of
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    the 23 33 2d & 71st regt
                                    
                                    800
                                    
                                    
                                
                                
                                    
                                    Tarlton’s legion-horse 200—foot 300
                                    
                                    500
                                    
                                    
                                
                                
                                    
                                    Colonel Hamilton’s N. Carolina loyalists
                                    
                                    
                                         550
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    Total
                                    
                                    3250.
                                
                                
                                    
                                    247
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    215
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                        100
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    562
                                    
                                    
                                    
                                    
                                
                            
                            General Greenes estimates are in some instances too high as you will see by comparing them with mine
                                taken from actual returns.
                        
                    